Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application filed on 7/10/2020.
Preliminary amendment filed on 7/10/2020 to incorporate claim 2 to claim 1 and cancel claim 2 is entered.
Claims 1 and 3-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
USPG No. 2015/0046697 to Socky et al. 
Discloses a certificate authority to issue and revoke certificate of a user.

USPG No. 2015/0046697 to Galpin et al. discloses a request originator to originate a request and an authenticator that verifies a signed request prior to sending the request to target elements.

The cited prior art taken alone or in combination fail to teach at least “a third computer terminal connected to the first communication network and configured to further add a second signature to the control information and transmit the control information when the first signature added to the control information is a correct signature and the control information represents the control content applicable to the facility, wherein the control information is change information representing change content for changing a setting condition of the facility, wherein the first computer terminal is configured to receive the change content for the facility, add the first signature to the change information representing the received change content, and transmit the change information, wherein the third computer terminal is configured to further add the second signature to the change information and transmit the change information when the first signature added to the change information is a correct signature and the change information represents the change content applicable to the facility, and wherein the second computer terminal is configured to cause the change content represented by the change information to be applied to the facility.”, as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/PHILIP WANG/Primary Examiner, Art Unit 2199